DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 October 2021 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 08 October 2021, have been entered in full.  Claims 2-10. 12-47, 53-57 are canceled.  Claims 49-52 are withdrawn from consideration as being drawn to a non-elected invention. Claims 1, 11 and 48 are under examination.
Withdrawn Objections And/Or Rejections
	The rejection to claims 15 and 53 under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al. (Site-Specific PEGylation of Human Thyroid Stimulating Hormone to Prolong Duration of Action. Bioconjugate Chem. Vol. 24, 408-418; published January 27, 2013), as set forth at pages 4-5 of the previous Office Action (08 September 2021), is withdrawn in view of the amendment (08 October 2021).


  				Matter of Record
	Applicant’s arguments are directed to the rejection to claims 1, 11 and 48 under 35 U.S.C. 103 as being unpatentable over Yesland (US 2008/0171696; published 7/17/08) in view of Morelle et al. This rejection is withdrawn in view of the new rejection below. Therefore, Applicant’s arguments will not be addressed. 

NEW CLAIMS REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 102(a1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 11 and 48 are rejected under 35 U.S.C. 102(a1) as being anticipated by Park et al. (Carbohydrate-mediated polyethylene glycol conjugation of TSH improves its pharmacological properties. Endocrinology Volume 154(3):1373-1383; March 2013, published online February 6, 2013).  
	Park et al. teach thyrogen as recombinant human thyroid hormone. Park et al. teach that thyrogen has been used clinically since 1998 for diagnostic monitoring in patients with thyroid cancer. Park et al. teach that a long acting TSH with sustained exposure over 1 week after a single injection may offer a significant improvement over the current treatment for patient convenience.  Park et al. teach sialic acid-mediated and galactose-mediated conjugation for targeting polyethylene glycol (PEG) to the three N-linked glycosylation sites on rhTSH, to prolong plasma half-life by eliminating kidney filtration and potential carbohydrate-mediated clearance (abstract and page 1373)(applies to claim 1). 
	Park et al. teach the alpha subunit of TSH has two N-glycosylation sites (Asn-52 and Asn-78) and the beta subunit has one site (Asn-23)(page 1374). Park et al. teach they targeted the carbohydrate sites of rhTSH for PEGylation (Asn-52, Asn-78 and Asn-23)(page 176)(applies to claim 1). Park et al. teach using linear PEGs at 10 kDa and 20kDa and two-arm branched PEGs at 40 kDa (pages 1376-1377)(applies to claim 11).  Park et al. teach the pharmacokinetics of the PEGylated rhTSH conjugates in mice and rats (page 1380)(applies to claim 48). 


				Conclusion

			No claims are allowed. 
	
	
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        11/18/2021